 



Exhibit 10. 1
(US DATAWORKS LOGO) [h30817h3081700.gif]
November 22, 2005
Mr. Mel Craw,
Cantara (Switzerland) SA
Portfolio Manager to Crescent International Ltd.
84 av. Louis-Casal
PO Box 161
CH – 1216 Cointrin / Geneva, Switzerland
Dear Mel:
     We are writing to confirm our agreement in principle reached via e-mail on
November 1, 2005. By execution of this letter agreement (this “Agreement”), US
Dataworks, Inc. (“UDW”) and Crescent International, Ltd. (“Crescent”) hereby
agree, effective as of the date hereof, as follows:
     1. UDW will pay Crescent $10,000 in cash as liquidated damages pursuant to
Section 2(b) of that certain Registration Rights Agreement dated June 16, 2005,
among UDW and Crescent (the “RRA”). Crescent hereby agrees that notwithstanding
the provisions of Section 2(b) of the RRA, UDW’s payment of $10,000 to Crescent
will be in full satisfaction of any obligation to pay liquidated damages in
connection with UDW’s failure to notify Crescent of the effectiveness of the
Registration Statement (as defined in the RRA) pursuant to Section 2(a) thereof.
     2. UDW will sell to Crescent a common stock purchase warrant (“Warrant”)
for a consideration of $25,000, to purchase up to 650,000 shares of UDW common
stock, par value $0.0001 per share (the “Common Stock”). The Warrant will be
identical to the Long Term Warrant issued to Crescent on June 16, 2005 except
that the exercise price will be $0.59 per share. UDW agrees to use its
commercially reasonable efforts to (i) prepare and file with the Securities and
Exchange Commission (the “Commission”) a registration statement on such form as
necessary to register and qualify the shares of Common Stock underlying the
Warrant, and (ii) cause such registration statement to become effective in no
event later than six (6) months from the date of this Agreement.
     3. To facilitate the implementation of this agreement the above two amounts
will be netted and Crescent will wire the net amount of $15,000 ( $25,000 less
$10,000) to UDW as per UDW’s wire instructions.

 



--------------------------------------------------------------------------------



 



     4. Crescent hereby consents to the transactions between UDW and Peter
Simons as provided in UDW’s Current Report on Form 8-K filed with the Commission
on October 17, 2005 (the “Simons Transaction”), and waives any and all rights it
may have pursuant to that certain Securities Purchase Agreement dated June 16,
2005 among UDW and Crescent (the “Securities Purchase Agreement”) related to the
Simons Transaction.
     5. This Agreement shall be governed by Section 5.9 of the Securities
Purchase Agreement.
     6. This Agreement and the Transaction Documents (as defined in the
Securities Purchase Agreement) constitute the entire agreement of the parties
hereto with respect to the subject matter hereof and supersede any prior
understanding, agreement or representation by or between the parties, written or
oral, to the extent they relate in any way to the subject matter hereof. This
Agreement may be executed in counterparts, each of which shall be deemed to be
an original but all of which together shall constitute a single instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     If the foregoing is acceptable to you, please so indicate by signing and
returning a copy of this Agreement to the undersigned.

            Very truly yours,


US DATAWORKS, INC.
      By:   /s/ John S. Reiland         John S. Reiland        Chief Financial
Officer     

Agreed and accepted as of effective date set forth above.

              CRESCENT INTERNATIONAL, LTD.                   By: /s/ Mel Craw  
      Name:  Mel Craw         Title: Authorised Signatory                   By:
/s/ Maxi Brezzi         Name: Maxi Brezzi       Title: Authorised Signatory  

 